Exhibit 99.1 COURT DENIES WYNNEFIELD’S MOTIO N FOR PRELIMINARY INJUNCTION Annual Meeting to take place as scheduled on June 28, 2016 Vote the WHITE proxy card to support the Board's candidates for long-term value creation HOUSTON, June14, 2016 - Omega Protein Corporation (NYSE: OME), a nutritional product company and a leading integrated provider of specialty oils and specialty protein products, today issued the following statement after a Nevada state court ruled against affiliates of Wynnefield Capital Management, LLC (“Wynnefield”): “
